 



Exhibit 10.1
(LETTERHEAD) [v38364v3836400.gif]
A NONQUALIFIED STOCK OPTION GRANT for the number of shares of Common Stock
(hereinafter the “Option”) as noted in the 2008 Notice of Grant of Stock Options
(the “Notice”), of Nordstrom, Inc., a Washington Corporation (the “Company”), is
hereby granted to the “Optionee” on the date set forth in the Notice, subject to
the terms and conditions of the Agreement. The Option is also subject to the
terms, definitions and provisions of the Nordstrom, Inc. 2004 Equity Incentive
Plan (the “Plan”) adopted by the Board of Directors of the Company and approved
by the Company’s shareholders, which is incorporated in this Agreement. To the
extent inconsistent with this Agreement, the terms of the Plan shall govern. The
Compensation Committee of the Board has the discretionary authority to construe
and interpret the Plan and this Agreement. The Option is subject to the
following:

1.   OPTION PRICE       The option price is one hundred percent (100%) of the
fair market value of the Company’s Common Stock, as determined by the closing
price of the Company’s Common Stock on the New York Stock Exchange on the date
of grant. For this purpose, the “date of grant” is indicated in the 2008 Notice
of Grant of Stock Options and reflects either the date the Compensation
Committee approves the grant, or if this date falls within a closed trading
period, the first trading day thereafter that falls within an open trading
window.   2.   VESTING AND EXERCISING OF OPTION       Except as set forth in
Section 5, the Option shall vest and be exercisable in accordance with the
provisions of the Plan as follows:

  (a)   Schedule of Vesting and Rights to Exercise.

          Years of Continuous Service   Percent of Following Grant of Option  
Option Vested
After 1 year
    25 %
After 2 years
    50 %
After 3 years
    75 %
After 4 years
    100 %

  (b)   Method of Exercise. The Option shall be exercisable (only to the extent
vested) by a written notice in a form prescribed by the Company that shall:

  (i)   state the election to exercise the Option, the number of shares, the
total option price, and the name, address and Social Security number of the
Optionee;     (ii)   be signed by the person entitled to exercise the Option;
and     (iii)   be in writing and delivered to Nordstrom Leadership Benefits
(either directly or through a broker).

      The Company has made arrangements with a broker for stock option
management and exercises. Procedures for management and exercises shall be
disseminated to the Optionee with the Agreement.     (c)   Payment upon
Exercise. Payment of the purchase price of any shares with respect to which an
Option is being exercised shall be by:

  (i)   check or bank wire transfer,     (ii)   the surrender of shares of
Common Stock previously held for at least six months by Optionee, or where not
acquired by Optionee by exercising a stock option, having a fair market value at
least equal to the exercise price, or     (iii)   giving an irrevocable
direction for a broker approved by the Company to sell all or part of the Option
shares and to deliver to the Company from the sale proceeds in an amount
sufficient to pay the option exercise price and any amount required to be
withheld to meet the Company’s minimum statutory withholding requirements,
including the employee’s share of payroll taxes. (The balance of the sale
proceeds, if any, will be delivered to the Optionee.)

      The certificate(s) or shares of Common Stock as to which the Option shall
be exercised shall be registered in the name of the person(s) exercising the
Option unless another person is specified. An Option hereunder may not at any
time be exercised for a fractional number of shares.     (d)   Restrictions on
Exercise. These Options may not be exercised if the issuance of the shares upon
such exercise would constitute a violation of any applicable federal or state
securities or other law or valid regulation, or the Company’s Insider Trading
Policy. As a condition to the exercise of these Options, the Company may require
the person exercising the Options to make any representation and warranty to the
Company as the Company’s counsel advises and as may be required by the Company
or by any applicable law or regulation.

3.   ACCEPTANCE OF OPTIONS       Although the Company does not require the
Optionee’s signature upon accepting the grant, the Optionee remains subject to
the terms and conditions of this Agreement.   4.   NONTRANSFERABILITY OF OPTIONS
      The Option may not be sold, pledged, assigned or transferred in any manner
otherwise than, in the event of the Optionee’s death, either indicated on a
valid Nordstrom Beneficiary Designation form, by will or the laws of descent and
distribution and, except as set forth in Section 5 below, may be exercised
during the lifetime of the Optionee only by the Optionee or by the guardian or
legal representative of the Optionee. The terms of the Option shall be binding
upon the executors, administrators, heirs and successors of the Optionee.   5.  
SEPARATION OF EMPLOYMENT       Except as set forth below, a vested Option may
only be exercised while the Optionee is an employee of the Company. If an
Optionee’s employment is terminated, the Optionee or his or her legal
representative shall have the right to exercise the Option after such
termination as follows:

1   |   Nonqualified Stock Option Agreement Time-Vested Option



 



--------------------------------------------------------------------------------



 



  (a)   If the Optionee dies while employed by the Company, the persons named on
the Optionee’s Beneficiary Designation form may exercise such rights. If no
valid Beneficiary Designation form is on file with the Company, then the person
to whom the Optionee’s rights have passed by will or the laws of descent and
distribution may exercise such rights. If the Option was granted at least six
months prior to the death of the Optionee while employed by the Company, it
shall continue to vest and may be exercised during the period ending four years
after the Optionee’s death, but in no event later than 10 years after the date
of grant. If the Option was granted less than six months prior to death, such
Option shall be forfeited as of the date of death.     (b)   If the Optionee is
separated due to his or her disability, as defined in Section 22(e)(3) of the
Internal Revenue Code, the Option, if granted at least six months prior to such
separation, shall continue to vest and may be exercised during the period ending
four years after separation, but in no event later than 10 years after the date
of grant. If the Option was granted less than six months prior to separation due
to the Optioner’s disability, such Option shall be forfeited as of the date of
separation.     (c)   If the Optionee is separated due to retirement between the
ages of 53 and 57 with 10 continuous years of service to the Company, or upon
attaining age 58, the Option, if granted at least six months prior to such
retirement, shall continue to vest and may be exercised during the period ending
four years after separation, but in no event later than 10 years after the date
of grant. If the Option was granted less than six months prior to retirement,
such Option shall be forfeited as of the date of separation.     (d)   If the
Optionee’s employment is terminated due to his or her embezzlement or theft of
Company funds, defraudation of the Company, violation of Company rules,
regulations or policies, or any intentional act that harms the Company, such
Option, to the extent not exercised as of the date of termination, shall be
forfeited as of that date.     (e)   If the Optionee is separated for any reason
other than those set forth in subparagraphs (a), (b), (c) and (d) above, the
Optionee (or Optionee’s beneficiary) may exercise his or her Option, to the
extent vested as of the date of his or her separation, within 100 days after
separation, but in no event later than 10 years after the date of grant.

    Notwithstanding anything above to the contrary, if during the term of this
Option, the Optionee directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or in any other capacity, engages or assists any third party in engaging in any
business competitive with the Company; divulges any confidential or proprietary
information of the Company to a third party who is not authorized by the Company
to receive the confidential or proprietary information; or improperly uses any
confidential or proprietary information of the Company, then the post-separation
vesting and exercise rights of Options set forth above shall cease immediately,
and all outstanding vested and unvested portions of the Options shall be
automatically forfeited.

6.   TERM OF OPTIONS       The Option may not be exercised more than 10 years
from the date of original grant of these Options, and the vested portion of such
Option may be exercised during such term only in accordance with the Plan and
the terms of this Option.   7.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION    
  The number and kind of shares of Company stock subject to this Option shall be
appropriately adjusted, pursuant to the Plan, along with a corresponding
adjustment in the option price to reflect any stock dividend, stock split,
split-up, extraordinary dividend distribution, or any combination or exchange of
shares, however accomplished.   8.   ADDITIONAL OPTIONS       The Nordstrom
Compensation Committee of the Board of Directors may or may not grant the
Optionee additional stock options in the future. Nothing in this Option or any
future grant should be construed as suggesting that additional grants of options
to the Optionee will be forthcoming.   9.   LEAVES OF ABSENCE       For purposes
of this Option, the Optionee’s service does not terminate due to a military
leave, a sick leave or another bona fide leave of absence if the leave was
approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But, service terminates
when the approved leave ends unless the Optionee immediately returns to active
work.       If the Optionee goes on a leave of absence approved by the Company,
then the vesting schedule specified in the 2008 Notice of Grant of Stock Options
may be adjusted in accordance with the Company’s leave of absence policy or the
terms of the leave.   10.   TAX WITHHOLDING       In the event that the Company
determines that it is required to withhold any tax as a result of the exercise
of this Option, the Optionee, as a condition to the exercise of their Options,
shall make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements.   11.   RIGHTS AS A SHAREHOLDER       Neither the
Optionee nor the Optionee’s beneficiary or representative shall have any rights
as a shareholder with respect to any Common Shares subject to this Option,
unless and until (i) the Optionee or the Optionee’s beneficiary or
representative becomes entitled to receive such Common Shares by filing a notice
of exercise and paying the Option Price pursuant to this Option, and (ii) the
Optionee or Optionee’s beneficiary or representative has satisfied any other
requirement imposed by applicable law or the Plan.   12.   NO RETENTION RIGHTS  
    Nothing in this Option or in the Plan shall give the Optionee the right to
be retained by the Company (or a subsidiary of the Company) as an employee or in
any capacity. The Company and its subsidiaries reserve the right to terminate
the Optionee’s service at any time, with or without cause.

2   |   Nonqualified Stock Option Agreement Time-Vested Option

 



--------------------------------------------------------------------------------



 



13.   CLAWBACK POLICY       This Option is subject to the Clawback Policy
adopted by the Company’s Board of Directors, which provides as follows:       To
the extent permitted by law, if the Board of Directors, with the recommendation
of the Compensation Committee, determines that any bonus, equity award, equity
equivalent award or other incentive compensation has been awarded or received by
a Section 16 executive officer of the Company, and that:

  (a)   such compensation was based on the achievement of certain financial
results that were subsequently the subject of a material restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission,     (b)   the Section 16 executive officer engaged in grossly
negligent or intentional misconduct that caused or substantially caused the need
for the material restatement, and     (c)   the amount or vesting of the bonus,
equity award, equity equivalent or other incentive compensation would have been
less had the
financial statements been correct,

    then the Board shall recover from the Section 16 executive officer such
compensation (in whole or in part) as it deems appropriate under the
circumstances.       In the event the Clawback Policy is deemed unenforceable
with respect to the Options, then the award of Options subject to this Agreement
shall be deemed unenforceable due to lack of adequate consideration.

14.   ENTIRE AGREEMENT       The 2008 Notice of Grant of Stock Options, this
Agreement and the Plan constitute the entire contract between the parties hereto
with regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.   15.   CHOICE OF LAW    
  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Washington, as such laws are applied to contracts entered
into and performed in such State.

(NORDSTROM LOGO) [v38364v3836402.gif]
3   |   Nonqualified Stock Option Agreement Time-Vested Option

 



--------------------------------------------------------------------------------



 



Nordstrom, Inc.
2008 Notice of Grant of Stock Options

     
Name
  Employee No: xxxxx
 
  Grant No: xxxxx

Effective February 28, 2008, you were awarded nonqualified stock options under
the Nordstrom, Inc. 2004 Equity Incentive Plan (the “Plan”) to purchase x,xxx
shares of Nordstrom, Inc. stock at $x.xx per share.
Your grant is governed by your 2008 Nonqualified Stock Option Agreement and the
terms of the Plan. Your options under this grant will vest over the four-year
vesting period as outlined below:

          Shares   Vest Date   Expiration
x,xxx
  2/28/2009   2/27/2018
x,xxx
  2/28/2010   2/27/2018
x,xxx
  2/28/2011   2/27/2018
x,xxx
  2/28/2012   2/27/2018

 
Please keep this Notice for your records.
If you have any questions about your grant, please contact Nordstrom Leadership
Benefits at (206) 303-5855, tie line 8-805-5855, or
leadership.benefits@nordstrom.com.
 

